896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Levester THOMPSON, Plaintiff-Appellant,v.WISE GENERAL HOSPITAL;  Norton Community Hospital and LongTerm Care Facility;  St. Mary's Hospital,Incorporated, Defendants-Appellees,andRuby Salyer;  A.W. North;  Charles P. Maine;  Isam Zebdah;Roldolfo Cartegena;  O. David Bevins;  Marty Prince;Charles Fulton;  Ann Christina Sullivan;  LikitLerschlolarn;  Thongdang Banchuin, Defendants.
No. 89-2055.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  Jan. 30, 1990.Rehearing and Rehearing In Banc Denied March 13, 1990.

Levester Thompson, appellant pro se.
Elsey Allen Harris, III, Mullins, Thomason & Harris;  William W. Eskridge, Penn, Stuart, Eskridge & Jones;  D. Stan Barnhill, Woods, Rogers & Hazlegrove, for appellees.
Before SPROUSE and CHAPMAN, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Dr. Levester Thompson appeals from the district court's dismissal of his complaint against three hospitals arising out of the termination of his hospital privileges.1   Thompson's complaint alleged violations of 42 U.S.C. Sec. 1981, 42 U.S.C. Sec. 1985(3), and the Sherman Antitrust Act, and also asserted pendent state claims.


2
We find ourselves in agreement with the opinion of the district court disposing of these claims, Thompson v. Wise General Hospital, 707 F.Supp. 849 (W.D.Va.1989), and find Thompson's contentions on appeal without merit.  With respect to the Sec. 1981 claims, we note that they are foreclosed by the Supreme Court's decision in Patterson v. McLean Credit Union, 57 U.S.L.W. 4705 (U.S. June 15, 1989) (No. 87-107), as Thompson has not alleged discrimination in the making or enforcement of a contract within the meaning of that decision.


3
Because the facts and arguments are adequately presented in the materials before the Court, we dispense with oral argument.  The judgment of the district court is


4
AFFIRMED.



1
 We note that the appeal is timely only as to the hospitals and not as to individual defendants dismissed by an earlier order, which was made final in accordance with Fed.R.Civ.P. 54(b).   See Federal Deposit Insurance Corp. v. Tripati, 769 F.2d 507 (8th Cir.1985)